Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 07/11/2017. Claims 1, 8 and 14 are independent claims. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/12/2022 has been entered.
Claims 1, 3-8, 10-14 and 16-20 are allowed.
Allowable Subject Matter
Claims 1, 3-8, 10-14 and 16-20 are allowed.

The following is an examiner's statement of reasons for allowance: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant's invention. 
The cited references include Chen, Siebel and Zhong.
Chen discloses a heterogeneous distributed database, different sites have different operating systems, DBMS products and data models. It also allows users to search and visualize event data extracted from raw machine data received from heterogeneous data sources. The heterogeneous database systems are independent in nature and integrated together so that they function as a single database system. A cloud computing service generally comprises a collection of remote computing services (e.g., servers, storage, networking, backup, etc.) made available to users based on various payment models. Cloud computing services typically provide a web based management console or other interface that enables users to manage their cloud computing resources. Storage capacity is presently making it feasible to store massive quantities of minimally processed machine data for later retrieval and analysis, (see Chen: Para. 0087-0095, 0104-0199, 0135-0142, 0151 and 0334). 
Siebel discloses the system may include a data services component to implement a type layer over data stores. The system may also include a processing component to access and process data in the data stores via the type layer, the processing component comprising a batch processing component and an iterative processing component. An event queue is a repository where events from an application are held prior to being processed by a receiving program or system. For example, the type metadata component 404 defines type models for a type system for a distributed system (metadata to identify the type of message). The data sources may include data stored in an unstructured database or format, such as a Hadoop distributed file system, (see Siebel: Para. 0099, 0141-0145, 0152-0158, 0164-0207, 0306, 0319-0325, 0387, 0468, 0588 and FIG. 1). 
Zhong discloses techniques and mechanisms are disclosed that enable collection of various types of data from cloud computing services and the generation of various dashboards and visualizations to view information about collections of cloud computing resources. A user can configure collection of data from one or more cloud computing services and view visualizations using an application platform referred to herein as a cloud computing management application. The communication between a client device 102 and host application 114 may include sending various requests and receiving data packets. A query can be structured such that multiple indexers perform the query in parallel, while aggregation of search results from the multiple indexers is performed locally at the search head. A tag may represent a keyword or term assigned to one or more map elements. It also can tag metadata {e.g., source, source type, host, etc.). The report generator may aggregate search results across sets of events and generate statistics based on aggregated search results. This plentiful storage capacity is presently making it feasible to store massive quantities of minimally processed machine data for later retrieval and analysis. Cloud computing services may be collected in a centralized platform for analysis and for display in a single, integrated topology map display, (see Zhong: Para. 0120-0130, 0140- 0144, 0152-0170, 0180-0195, 0205, 0240-0255, 0262-0270 and 0285-0290). 
The prior art does not disclose or fairly suggest: “in conjunction with determining the storage usage, receiving input on a graphical user interface (GUI) using a pointing device to select one of the particular person, project, and business entity: responsive to receiving the selection from the input of the pointing device, analyzing, in real-time when the selection is received, the metadata to identify storage capacity utilization information across the plurality of heterogeneous storage systems, wherein the metadata is custom metadata, the one or more events are from the plurality of heterogeneous storage systems, and the storage capacity utilization information is generated in real-time by scanning the metadata and aggregating the one or more events using the custom metadata at the time of receiving the selection of the input using the pointing device: and mapping the user to a department of the business entity having set in the centralized search index department-specific metadata tags, wherein an authentication lookup of the user to determine the department to apply the department-specific metadata tags to the data is performed only when the user mapping to the department is unknown.” For this reason, claim 1 is allowed. Claim(s) 3-7 are allowed for the same reasons as claim 1. 
The prior art does not disclose or fairly suggest: “in conjunction with determining the storage usage, receive input on a graphical user interface (GUI) using a pointing device to select one of the particular person, project, and business entity: responsive to receiving the selection from the input of the pointing device, analyzing, in real-time when the selection is received, the metadata to identify storage capacity utilization information across the plurality of heterogeneous storage systems, wherein the metadata is custom metadata, the one or more events are from the plurality of heterogeneous storage systems, and the storage capacity utilization information is generated in real-time by scanning the metadata and aggregating the one or more events using the custom metadata at the time of receiving the selection of the input using the pointing device: and map the user to a department of the business entity having set in the centralized search index department-specific metadata tags, wherein an authentication lookup of the user to determine the department to apply the department-specific metadata tags to the data is performed only when the user mapping to the department is unknown.” For this reason, claim 8 is allowed. Claim(s) 10-13 are allowed for the same reasons as claim 8. 
The prior art does not disclose or fairly suggest: “an executable portion that, in conjunction with determining the storage usage, receives input on a graphical user interface (GUI) using a pointing device to select one of the particular person, project, and business entity: an executable portion that, responsive to receiving the selection from the input of the pointing device, analyzes, in real-time when the selection is received, the metadata to identify storage capacity utilization information across the plurality of heterogeneous storage systems, wherein the metadata is custom metadata, the one or more events are from the plurality of heterogeneous storage systems, and the storage capacity utilization information is generated in real-time by scanning the metadata and aggregating the one or more events using the custom metadata at the time of receiving the selection of the input using the pointing device: and an executable portion that maps the user to a department of the business entity having set in the centralized search index department-specific metadata tags, wherein an authentication lookup of the user to determine the department to apply the department-specific metadata tags to the data is performed only when the user mapping to the department is unknown.” For this reason, claim14 is allowed. Claim(s) 16-20 are allowed for the same reasons as claim 14.  
Therefore, the examiner asserts that in light of the above and in consideration of all of the evidence at hand, the claims are allowable as the evidence presented does not disclose the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                                                                                                                                                                                                        
/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164